(For the Syllabus, see the next preceding case of Mitchell and others v.Kilburn, Treasurer, etc.) *Page 367 
The plaintiffs filed an affidavit that they had made diligent inquiry as to the sufficiency of the official bond of the defendant, who is sheriff of the County of Craven, and that they verily believed said bond to be insufficient, in the ability of the sureties thereto.
Upon this affidavit the court issued an order to the defendant to appear on the 9th of October and justify said bond by evidence other than that of the defendant or his sureties.
The case was continued until October 16th, when all the       (485) parties being present, the defendant moved the court to dismiss the proceeding, on the ground that the act of March 3d 1875, was unconstitutional. The motion was overruled and the defendant appealed.
This is a proceeding under Chap. 120 of the Acts of 1874-75, to cause the defendant to justify his bonds as Sheriff of Craven County. The facts and the judgment of the court below, are the same as in the case ofMitchell et al., v. Kilburn, ante, 483. The opinion of the court in that case applies to this.
There is no error.
PER CURIAM.                                    Appeal dismissed.
Cited: Mitchell v. West, 74 N.C. 486.